     Case 1:12-cr-10120-NMG Document 704 Filed 01/25/21 Page 1 of 5



                   United States District Court
                     District of Massachusetts


                                   )
United States of America           )
                                   )
          v.                       )      Criminal Action No.
                                   )      12-10120-NMG
Edgar Acevedo,                     )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER


GORTON, J.


     Pending before the Court is the motion of defendant Edgar

Acevedo (“defendant” or “Acevedo”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).

I.   Background

     In December, 2014, defendant pled guilty to a one-count

superseding indictment charging him with conspiracy to commit

kidnapping in violation of 18 U.S.C. § 1201(c).        In March, 2015,

this Court sentenced him to 192 months (16 years) in prison and

two years of supervised release.       Acevedo is currently

incarcerated at FCI Fort Dix (New Jersey) and his projected

release date is September 22, 2025.




                                  -1-
      Case 1:12-cr-10120-NMG Document 704 Filed 01/25/21 Page 2 of 5



      Acevedo moves to modify his sentence to time served

followed by a period of supervised release.        He contends that

his incarceration puts him at high risk of contracting COVID-19,

particularly in light of his asthma, heart murmur, kidney stones

and obesity.   He also asserts that he tested positive for COVID-

19 in October, 2020, which he claims has exacerbated several of

his existing medical conditions and increases his risk of severe

illness or death should he contract the virus a second time.

The government asserts that defendant’s release is not warranted

and urges this Court to deny his motion.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's
      facility, whichever is earlier.


                                   -2-
     Case 1:12-cr-10120-NMG Document 704 Filed 01/25/21 Page 3 of 5



§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should grant a motion for release only if it determines

that the defendant is no longer a danger to the public. Id.

  B. Application

     Acevedo is not entitled to a modification of his sentence

pursuant to § 3582(c)(1)(A).

     As a preliminary matter, Acevedo already contracted COVID-

19 in October, 2020, and has since recovered.       Although that

does not necessarily resolve his request for compassionate

release, the fact remains that cases of reinfection are

reportedly rare. See Reinfection with COVID-19, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html (last visited Jan. 22, 2021).

     Even if Acevedo were to test positive for COVID-19 a second

time, he has not shown that his medical conditions constitute

“extraordinary and compelling” reasons for his release.         He

reports that his obesity, asthma, heart murmurs and kidney

stones make him more susceptible to COVID-19 complications but

there is little evidence to suggest that any of those conditions

would meaningfully impact the course of a future illness.

     The CDC does not consider individuals suffering from either

heart murmurs or kidney stones to be at any increased risk of

                                  -3-
     Case 1:12-cr-10120-NMG Document 704 Filed 01/25/21 Page 4 of 5



severe COVID-19 complications. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last

visited Jan. 22, 2021).    Asthma may increase his risk of serious

illness from COVID-19 but only if he suffers from a moderate or

severe form of such, id., and neither his medical records nor

his presentence report establishes that he has ever been

diagnosed with or treated for asthma.      Defendant’s obesity is

the only one of his medical conditions that definitively places

him at an increased risk of severe illness from COVID-19. Id.

Defendant has not, however, demonstrated that his obesity or any

of his medical conditions substantially diminishes his capacity

to care for himself or to participate in measures to protect

against the transmission of COVID-19.

     Furthermore, a reduction in Acevedo’s sentence would be

inconsistent with the § 3553(a) factors and the need to ensure

the safety of the public.    Defendant admits he “played an

integral role” in a kidnapping for ransom in which the victim

was removed from his car at gunpoint and held for days, bound by

duct tape, in a vacant home.     The Court commends Acevedo for the

progress he has made toward his rehabilitation but the

seriousness of that violent offense and the need for just



                                  -4-
     Case 1:12-cr-10120-NMG Document 704 Filed 01/25/21 Page 5 of 5



punishment and respect for the law weigh heavily against his

release. § 3553(a)(2).

                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 701) and his prior pro se motion for compassionate

release (Docket No. 695) are DENIED without prejudice.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated January 25, 2021




                                  -5-
